Case 3:16-md-02741-VC Document 3103 Filed 03/19/19 Page 1 of 1

C. ...‘: n ." ‘..'
UNITED sTATEs DISTRICT coURT m3 " 9 2539
. JUA8N
NoRTHERN DISTRICT oF cALIFoRNIA ~oamsn~' ol§r§i'§i"t‘>`?¢§?,pomm

EDWIN HARDEMAN, case No. 16-cv-00525-vc

Plaintiff,

v vERDICT FoRM

MoNsANTo coMPANY,

Defendant.

 

 

After you have reached your verdict, please fill out this form. After you have completed
the form, let the Courtroom Deputy know you have reached a verdict, without saying what the
verdict is. The presiding juror should keep the form and bring it into the courtroom so that the

judge may announce the verdict,

Question l: Did Mr. Hardeman prove by a preponderance of the evidence that his exposure to

Roundup was a substantial factor in causing his non-Hodgkin’S lymphoma?

Yes: §§ No:

\£/Ce.,_,;/-`
Dated: 3/]q//ci @'a/\?g'(/

Presiding Juror

